



healthequitylogosecondarya02.jpg [healthequitylogosecondarya02.jpg]




February 27, 2017


Bill Otten
3868 Whittington Dr. NE
Atlanta, GA 30342


Dear Bill,


I am pleased to offer you the position of Executive Vice President of Sales at
HealthEquity, Inc. (hereinafter referred to as the Company) upon the following
terms and conditions:


DATE OF COMMENCEMENT
Your employment will commence on April 15, 2017. This offer is contingent upon
completion of a successful background check, and the execution of the Team
Member Confidentiality and Non-Competition Agreement containing non-compete,
non-solicit and non-disclosure provisions attached to this offer letter as
Exhibit A.


COMPENSATION PACKAGE
Commencing April 15, 2017 your salary will be equivalent to $225,000.00 per year
and will be paid twice monthly on the 15th and last day of every month, equating
to 24 pay periods per calendar year.


As the Executive Vice President of Sales at HealthEquity you will participate in
the Company’s Executive sales bonus plan, pursuant to which you will be eligible
to earn an annual performance incentive bonus. The bonus target is equal to 100%
of your base pay. This incentive bonus is based upon achievement of certain
performance targets, 20% of which will be tied to the achievement of
Company-wide goals, and the remaining 80% of which will be tied to the sales
team meeting sales targets.


In determining the amount of bonus pay, the Company shall consider your work
performance, the Company meeting corporate-wide goals, in addition to the sales
team meeting the sales targets. Bonuses are not a guarantee and must be approved
by the compensation committee. Further details of this bonus policy are covered
in the Executive Bonus Plan document as Exhibit B


In addition to your regular salary and amounts that may become payable to you
pursuant to the Company’s bonus plan and sales incentive plan, subject to
approval by the Compensation Committee of the Board of Directors of the Company,
you will also be granted an equity award of in the form of 43,000 Non-Qualified
Stock Options (NQSO) and 10,000 Restricted Stock Units (RSU). Further details
regarding the terms and conditions applicable will be provided to you
separately.


Upon acceptance of this position, Executive Vice President of Sales at
HealthEquity you will be considered a Covered Person and required to comply with
the provisions of the HQY Insider Trading Policy, a copy of which is attached to
this letter as Exhibit C.


AT WILL EMPLOYMENT
Subject to the terms of this letter, your employment with the Company is at
will, which means that either you or the Company may terminate the relationship
at any time. As such, neither this letter nor any other oral or written
representations may be considered a contract for any specific period of time. We
do ask, however, that you give two weeks’ notice if you decide to terminate your
employment. Upon any termination of your employment, except as otherwise
provided in this letter, no further payments by the Company to you will be due
other than accrued but unpaid salary through the applicable date of your
termination and any other accrued benefits to which you may be entitled pursuant
to the terms of any benefit plan in which you participate at the time of such
termination.


Severance
Although the Company expressly reserves the right to terminate this letter and
your employment at any time and for any reason, if your employment with the
Company is terminated as a result of a decision by the Company to





--------------------------------------------------------------------------------





terminate your employment with the Company (other than for Cause, or by reason
of your death or disability), and provided that you sign, deliver and do not
revoke a full release of claims (in a form satisfactory to the Company) within
twenty-one (21) days (or in the event that such termination is in connection
with an exit incentive or other employment termination program, forty-five (45)
days) following the date of termination, the Company will continue to pay your
base salary as of the time of your termination for a period of six (6) months,
beginning with the first full month following your last day of employment, as
severance, payable in substantially equal installments in accordance with the
Company’s regular payroll practices; provided, however, in the event that any
regular payroll date occurs prior to the effective date of the required release
of claims, any amount that would otherwise have been payable under this
paragraph shall be deferred and paid together with the regular salary
installment on the first regular payroll date following such effective date. The
severance benefits set forth in this paragraph are your sole and exclusive
remedy if your employment with the Company is terminated as a result of a
decision by the Company to terminate your employment with the Company (other
than for Cause, or by reason of your death or disability) and such severance
benefits shall immediately cease should you fail to comply with your obligations
under this letter or the Team Member Confidentiality and Non-Competition
Agreement.


For purposes of this letter "Cause" means (i) your act(s) of gross negligence or
willful misconduct in the course of your employment hereunder, (ii) your willful
failure or refusal to perform in any material respect your duties or
responsibilities, (iii) your misappropriation (or attempted misappropriation) of
any assets or business opportunities of the Company, (iv) embezzlement or fraud
committed (or attempted) by you, at your direction, or with your prior actual
knowledge, (v) your conviction of, indictment for or pleading guilty or no
contest to, (x) a felony or (y) any other criminal charge that has, or could be
reasonably expected to have, an adverse impact on the performance of your duties
to the Company or otherwise result in material injury to the reputation or
business of the Company, (vi) any material violation by you of the policies of
the Company, including but not limited to those relating to sexual harassment or
business conduct, and those otherwise set forth in the manuals or statements of
policy of the Company, or (vii) your material breach of this letter or breach of
the Team Member Confidentiality and Non-Competition Agreement. If, within ninety
(90) days subsequent to your termination for any reason other than by the
Company for Cause, the Company determines that your employment could have been
terminated for Cause, your employment will be deemed to have been terminated for
Cause for all purposes, and you will be required to disgorge to the Company all
amounts received pursuant to this letter or otherwise on account of such
termination that would not have been payable to you had such termination been by
the Company for Cause.


This letter shall be governed by and interpreted in accordance with the laws of
the State of Utah.


We are all looking forward to having you join our team, we anticipate a long and
successful future together.


Kindly indicate your understanding and acceptance of this offer letter by
signing below and returning a copy of the entire document to Natalie Atwood.
Should you have any questions, feel free to contact me at (801)727-1274.


Sincerely,
Natalie Atwood
SVP, People
HealthEquity, Inc.


ACCEPTANCE OF POSITION:


By signing this offer letter, I, Bill Otten, accept the employment offer of
Executive Vice President of Sales, at HealthEquity, Inc.


__________________________________________ ____________
Signature Date


Exhibit A
The Team Member Confidentiality and Non-Competition Agreement (see attached)
Exhibit B
HealthEquity Executive Bonus Plan
(see attached)
Exhibit C
HQY Insider Trading Policy (see attached)





